     9:19-cv-02782-SAL         Date Filed 10/30/20        Entry Number 19-1     Page 1 of 1




                               UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    BEAUFORT DIVISION

Philadelphia Indemnity Insurance Company,

                                                             C.A. No.: 9:19-CV-2782-SAL
               Plaintiff,

       vs.                                            DECLARATION OF REBECCA J. BRUCE

Richard Alexander Murdaugh, Richard
Alexander Murdaugh, Jr. and Renee S. Beach,
as Personal Representative of the Estate of
Mallory Beach,

               Defendants.

               I, Rebecca J. Bruce, declare as follows:

       1.      I am a citizen and resident of Altamonte Springs, Florida. I am over the age of

18, of sound mind and have personal knowledge about the matters to which I attest herein.

       2.      I am employed by Philadelphia Indemnity Insurance Company (“Philadelphia”)

as Assistant Vice President-Claims.

       3.      As part of my job responsibilities at Philadelphia, I am responsible for compiling

true and accurate copies of insurance policies issued by Philadelphia to insureds.

       4.      Attached hereto as Exhibits A and B respectively, are true and accurate copies of

Policy no. PHPK1926389 issued for the policy period 1/6/2019 to 1/6/2020 and Policy no.

PHUB660797 issued for the policy period 1/6/2019 to 1/6/2020 to “R. Alexander Murdaugh.”

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

October 30, 2020.


                                                              ______________________________
                                                              Rebecca J. Bruce
